SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

236
CA 12-00052
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


JOANN HOELTKE AND DONALD HOELTKE,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

ALLCARE DENTAL & DENTURES,
DEFENDANT-RESPONDENT.


SIM & RECORD, LLP, BAYSIDE (SANG J. SIM OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

FELDMAN KIEFFER, LLP, BUFFALO (STEPHEN A. MANUELE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered November 26, 2011. The order, inter alia,
granted defendant’s motion to enforce a conditional order of
preclusion and to strike plaintiffs’ complaint and dismiss the action
against defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court